Citation Nr: 1436770	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-48 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral foot disabilities.  

A February 2013 RO decision (issued in a supplemental statement of the case) reopened and denied the Veteran's claim for entitlement to service connection for bilateral foot disabilities.  However, service connection for bilateral foot disabilities was previously denied in a January 1997 RO decision.  Therefore, the Board was required to address whether the Veteran had submitted new and material evidence to reopen his claim for entitlement to service connection for bilateral foot disabilities on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In August 2013, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In December 2013, the Board reopened and remanded the issue of entitlement to service connection for bilateral foot disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in December 2013, partly to schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any current foot disabilities.  The examiner was to diagnose all current foot disabilities, to include metatarsalgia, pes planus, ingrown toenails, calluses, tinea pedis, athlete's foot, and tibial sesmoiditis.  The examiner was also to indicate whether it was at least as likely as not (a 50 percent or greater probability) that any currently diagnosed foot disabilities, to include metatarsalgia, pes planus, ingrown toenails, calluses, tinea pedis, athlete's foot, and tibial sesmoiditis, had their onset during the Veteran's period of service or were otherwise related to service.  

The December 2013 remand also directed that the examiner must specifically acknowledge and discuss the Veteran's treatment for all such foot disabilities during service and any reports by the Veteran that he had suffered from right and left foot problems during service and since service.  

The December 2013 remand further specifically directed that if examiner found that any currently diagnosed foot disabilities clearly and unmistakably existed prior to the Veteran's entry into service, the examiner was to comment on whether any such pre-service conditions were permanently worsened by service.  If such pre-service conditions were permanently worsened by service, the examiner was to state whether the worsening was clearly and unmistakably not worsened beyond the normal course of the condition.  

Pursuant to the December 2013 remand, the Veteran was afforded a VA podiatry consultation in February 2014.  The Veteran's claim file was reviewed.  The Veteran reported that he was on his feet for ten to twelve hours per day while in the service for twenty years as a food service specialist.  He indicated that he did not have any injuries to his feet while in the service or since that time.  The Veteran reported that he worked in a civil service position for the previous twenty-four years that did not require him to work on his feet.  

The examiner reported that X-rays showed pes planus, mild, as well as minimal osteoarthrosis with no evidence of a previous fracture.  As to an assessment, the examiner indicated that the Veteran did have mild pain to his metatarsal heads upon palpation, which could be aggravated by his pes planus and his obesity.  The examiner reported that the Veteran had a diagnosis of metatarsalgia in 1975 and then not again until 2008.  The examiner indicated that the metatarsalgia was not likely a residual from an incident during service and was more likely from the natural progression of flat feet and aging.  It was noted that the Veteran admitted that he did not wear orthotics to improve his condition.  

The examiner indicated that Veteran had a diagnosis of athlete's foot in 1961, which was successfully treated.  The examiner stated that athlete's foot was a self-limiting problem.  The examiner maintained that the Veteran had no current fungal infection and that there was no evidence that his time in service aggravated such condition.  

The examiner also reported that the Veteran had no evidence of ingrown toenails.  The examiner stated that ingrown toenails were a self-limiting issue and that it was not considered a chronic problem.  The examiner also stated that there was no evidence of sesmoiditis which was, thus, a self-limiting problem while in the service.  The examiner further noted that there was no evidence of any hyperkeratotic lesions.  

The examiner stated that the Veteran's entrance examination clearly referred to pes planus.  It was noted that the Veteran had not had a significant limitation of function or job performance.  The examiner reported that progressive pain and worsening of pes planus was normal due to aging and obesity.  The examiner indicated that the Veteran declined treatment for his pes planus and that he reported that it was not activity limiting.  It was noted that the Veteran was treated with orthotics in the service, but that he stated he did not wear them.  

The examiner did not specifically address the Veteran's reports that he had right and left foot problems during service and that those problems had continued since service, as directed in the December 2013 remand.  The Veteran is competent to report right and left foot problems in service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the examiner stated that the Veteran's entrance examination showed pes planus.  Although the examiner stated that progressive pain and worsening of pes planus was normal due to aging and obesity, she did not specifically address whether the Veteran's pes planus was permanently worsened by service as directed in the December 2013 remand.  The Veteran's service treatment records show that he was treated for symptomatic pes planus during service.  

Further, the VA examiner indicated that X-rays showed minimal osteoarthrosis.  However, the examiner did not address the etiology of that disability.  Additionally, a February 2014 X-ray report, as to the Veteran's left foot, indicated that there was questionable hallux valgus.  The examiner also did not refer to any hallux valgus of the left foot.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The February 2014 podiatry consultation report did not comply with the December 2013 remand instructions, and the Board must remand this claim for a complaint opinion.  

Prior to obtaining an additional addendum opinion, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left foot problems since March 2014.  Obtain copies of the related medical records which are not already in the claim file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Make arrangements for the entire claim file, to include all electronic records, to be forwarded to the examiner who conducted the February 2014 podiatry consultation (examination).  The examiner must diagnose all current foot disabilities, to include metatarsalgia, pes planus, ingrown toenails, calluses, tinea pedis, athlete's foot, tibial sesmoiditis, hallux valgus, and osteoarthrosis.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed foot disabilities, to include metatarsalgia, pes planus, ingrown toenails, calluses, tinea pedis, athlete's foot, tibial sesmoiditis, hallux valgus, and osteoarthrosis had their onset during the Veteran's period of service or are otherwise related to service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for any such disabilities during service and his reports that he has suffered from right and left foot problems during service and since service.  

If the examiner finds that any currently diagnosed foot disabilities clearly and unmistakably (there can be no evidence to the contrary) existed prior to the Veteran's entry into service, the examiner must comment on whether any such pre-service conditions were permanently worsened by service.  If such pre-service conditions were permanently worsened by service, the examiner must state whether the worsening was clearly and unmistakably (there can be no evidence to the contrary) NOT worsened beyond the normal course of the condition.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

